DETAILED ACTION
This action is in response to the Applicant Response filed 27 July 2022 for application 15/926,790 filed 20 March 2018.
Claims 1, 4, 10, 14, 23, 30 are currently amended.
Claim 18 is cancelled.
Claims 1-17, 19-30 are pending.
Claims 1-17, 19-30 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive.

Applicant’s arguments regarding the 35 U.S.C. 112(a) rejections of claims 17, 19-22 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 112(a) rejections of claims 17, 19-22 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 14, 30 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 112(b) rejections of claims 14, 30 have been withdrawn. However, new 35 U.S.C. 112(b) rejections have arisen as noted below.

Applicant’s arguments with respect to claim(s) 1-17, 19-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 25, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 includes a limitation directed to the use of the relative term higher. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification (p. 9, lines 23-29) disclose that one item can be higher than another after ranking, it do not provide any indication of what higher means and a person skilled in the art is unable to determine explicitly what criteria to use. Clarification or correction is required.
Examiner’s Note: For the purposes of examination, examiner will interpret this claim as reciting “highest,” e.g., selecting a highest ranked data signature to be the particular signature. 

Claim 25 recites based on the classifier while failing to provide proper antecedent basis for “the classifier.” Claim 23, from which claim 25 depends, recites “a machine learning classifier” and “one or more classifiers.” It is unclear to which of these classifiers “the classifier” in claim 25 refers. Clarification or correction is required.
Examiner’s Note: For the purposes of examination, Examiner will interpret “the classifier” as referring to “the one or more classifiers.”

Claims 8-10, 28 are rejected under 35 U.S.C. 112(b) due to their dependence, either directly or indirectly, on claims 7, 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 13-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teboul et al. (Segmentation of Building Facades Using Procedural Shape Priors, hereinafter referred to as "Teboul") in view of Alexander et al. (US Pat. No. 5,467,459 – Imaging and Graphics Processing System, hereinafter referred to as “Alexander”).

Regarding claim 1 (Currently Amended), Teboul teaches a data processing system configured to pre-process data for a machine learning classifier (Teboul, section 1 – teaches pre-processing building façade images for classification), the data processing system comprising:  
extracting, from a data item of the one or more data items written to the shared memory data store (Teboul, Section 3.1 – teaches a database storing all of the images [data items]), a plurality of data signatures and structure data representing relationships among the data signatures (Teboul, sections 2.1-2.2 – teaches extracting basic shapes [data signatures] and relationships of the shapes to create a derivation tree; see also Teboul, Fig. 2); 
generating a data structure from the plurality of data signatures (Teboul, sections 2.1-2.2 – teaches extracting basic shapes [data signatures] and relationships of the shapes to create a derivation tree [data structure]; see also Teboul, Fig. 2), wherein the data structure includes a plurality of nodes connected with edges (Teboul, section 2.2, Fig. 2 – teaches a derivation tree [data structure] with basic shapes [nodes] connected by relationships [edges]), each node in the data structure represents a data signature (Teboul, section 2.2, Fig. 2 – teaches nodes are basic shapes [data signatures]), and wherein each edge specifies a relationship between a first node and a second node (Teboul, section 2.2, Fig. 2 – teaches that the edges define relationships between two shapes [first and second nodes] defined by one of 6 rules  for the derivation scheme), with the specified relationship corresponding to a relationship represented in the structure data for data signatures represented by those first and second nodes (Teboul, section 2.2, Fig. 2 – teaches that the edges define relationships between two shapes [first and second nodes] defined by one of 6 rules for the derivation scheme); 
selecting a particular data signature of the data structure (Teboul, section 2.4 – teaches selecting a basic shape [particular data signature]); 
for the particular data signature of the data structure that is selected, 
identifying each instance of the particular data signature in the data structure (Teboul, section 2.4 – teaches that the procedural space is determined for a selected basic shape [particular data signature] and repeated for each basic shape [including other instance of the same signature] to create the derivation tree; see also Teboul, Figure 2 – derivation tree); 
segmenting the data structure around instances of the particular data signature (Teboul, section 2.4 – teaches defining the procedural space of the selected basic shape [particular data signature] with respect to the grammar as a set of shapes [segmenting]); and 
identifying, based on the segmenting, one or more sequences of data signatures connected to the particular data signature (Teboul, section 2.4 – teaches defining the procedural space [one or more sequences] of the selected basic shape [particular data signature] with respect to the grammar as a set of shapes [segmenting]), each of the one or more sequences being different from one or more other identified sequences of data signatures connected to the particular data signature in the data structure (Teboul, Figure 2 – teaches that each of the sequences are different and follow different paths in the derivation tree), each of the one or more sequences including a connected set of data signatures in the data structure that are connected to the particular data signature (Teboul, Figure 2 – teaches that each of the sequences follow different paths in the derivation tree extending down from the selected basic shape [particular data signature]), wherein each connection represents a relationship between a first data signature and a second data signature of the set of data signatures (Teboul, figure 2 – teaches the connections; Teboul, sections 2.2, 2.4 – teaches the connections of the sequences represent relationships as defined by the grammar); 
generating a logical ruleset (Teboul, sections 2.2, 2.4 – teaches generating a logical rule set), wherein each logical rule of the logical ruleset is defined by a sequence of data signatures of the one or more sequences of data signatures that are identified (Teboul, sections 2.2, 2.4 – teaches that each of the rules defines a sequence of basic shapes [nodes]), and wherein a logical rule of the logical ruleset comprises a shape rule specifying one or a sequence of more shapes that are either permitted to be adjacent in the sequence of data signatures, restricted from being adjacent in the sequence of data signatures, or replacing one or more prior shapes of the sequence of data signatures (Teboul, section 2.2 – teaches each rule defines a sequence of basic shapes [nodes] of adjacent shapes; Teboul, section 2.4 – teaches given a basic shape, defining the procedural space of the basic shape with respect to the grammar as a set of shapes generated using the grammar starting from the selected basic shape); 
executing one or more classifiers against the logical ruleset to classify the one or more data items received by the input port (Teboul, section 3.3 – teaches classifying data items [receiving the data items from the input port taught by Alexander reference below]); and 
generating, based on the executing, one or more additional logical rules for the logical ruleset, the one or more additional logical rules specifying an additional relationship between at least two shapes of the plurality of shapes (Teboul, section 4.2 – teaches that based on the classification, generating new rules specifying additional relationships between shapes).
While Teboul teaches the operations of a data processing system configured to pre-process data for a machine learning classifier, Teboul does not explicitly teach an input port that receives one or more data items; a shared memory data store that stores the one or more data items, with each of the one or more data items being written to the shared memory data store; and at least one processor configured to perform operations…
Alexander teaches 
an input port that receives one or more data items (Alexander, cols. 6:66-7:11 – teaches an image processing system comprising a parallel vector processor and a shared memory wherein the parallel vector processor comprises a plurality of vector processors with each vector processor comprising vector register files; Alexander, col. 8:66-67 – teaches the vector register files each comprising a read port [input port] for receiving pixel data [data items]; see also Alexander Figs. 1-2); 
a shared memory data store that stores the one or more data items, with each of the one or more data items being written to the shared memory data store (Alexander, col. 9:9-18 – teaches shared memory [data store] that stores processed pixel data [data items] in the form of 8-bit and 16-bit packed unsigned integer values wherein the processed pixel data [data items] are written to the shared memory by the pixel formatter unit); and 
at least one processor (Alexander, cols. 6:66-7:11 – teaches an image processing system comprising a parallel vector processor and a shared memory wherein the parallel vector processor comprises a plurality of vector processors with each vector processor comprising vector register files) configured to perform operations (Alexander, col. 7:16-20 – teaches processor performing image processing operations) …
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Teboul with the teachings of Alexander in order to provide hardware for image and graphics processing at high speeds in the field of image and graphics processing (Alexander, col. 2:35-50 – “The present invention provides a unified image and graphics processing system that provides both image and graphics processing at high speeds. The system includes a parallel vector processing unit, a graphics subsystem, a shared memory and a set of high-speed data buses for connecting all of the other components. All host communications are performed through the graphics subsystem. Generally, the parallel vector processing unit includes a series of vector processors. Each processor includes a vector address generator for efficient generation of memory addresses for regular address sequences. In order to synchronize and control the vector processors' accesses to shared memory, the parallel vector processing unit includes shared memory access logic. The logic is incorporated into each vector processor.”).

Regarding claim 2 (Original), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. Teboul further teaches wherein generation of the logical ruleset enables classification of the one or more data items with a reduced amount of data, relative to an amount of data required to classify the one or more data items independent of the generation of the logical ruleset (Teboul, sections 2.3-2.4 – teaches that the logical rule set prevents the dimension of the procedural space from growing exponentially with depth of the derivation tree).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Teboul and Alexander for the same reasons as disclosed in claim 1 above.

Regarding claim 3 (Original), Teboul in view of Alexander teaches all of the limitations of the system of claim 2 as noted above. Teboul further teaches wherein classification of the one or more data items with a reduced amount of data increases a processing speed of the data processing system in classifying the one or more data items, relative to a processing speed of the data processing system in classifying the one or more data items independent of the generation of the logical ruleset (Teboul, sections 2.3-2.4 - teaches factorization to reduce the required computations [processing speed]; see also Teboul, section 1 - teaches the method offers a powerful tool for flexibility while being compact; Teboul, section 2 - teaches efficiently describe complex structures).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Teboul and Alexander for the same reasons as disclosed in claim 1 above.

Regarding claim 6 (Previously Presented), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. Teboul further teaches 
determining which logical rules of the logical ruleset occur in another data item of the one or more data items (Teboul, section 4-4.2 – teaches which of the rules occur in a new data item); and 
representing the other data item as a vector of the logical rules that occur in the other data item (Teboul, section 4.3 – teaches representing the data item as a rule vector).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Teboul and Alexander for the same reasons as disclosed in claim 1 above.

Regarding claim 13 (Previously Presented), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. Teboul further teaches comparing a portion of the data item to a library of specified data signatures (Teboul, section 3.3 – teaches comparing each pixel [portion of image] to the basic shapes [data signatures] of the grammar dictionary; see also Teboul, section 2.2 – basic shapes in dictionary), and wherein a data signature is extracted from the data item when the portion of the data item matches a specified data signature of the library (Teboul, section 3.3 – teaches classifying the pixel by matching the pixel to one of the basic shapes in the dictionary).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Teboul and Alexander for the same reasons as disclosed in claim 1 above.

Regarding claim 14 (Currently Amended), Teboul in view of Alexander teaches all of the limitations of the system of claim 13 as noted above. Teboul further teaches wherein a specified data signature of the library is assigned one or more parameter values (Teboul, section 3.1 – teaches a randomized forest trained on feature vectors [parameters] to identify the basic shape [data signature] of the feature vector), and wherein the operations further comprise extracting the data signature from the data item when the portion of the data item satisfies the one or more parameter values assigned to the data signature (Teboul, section 3.1 – teaches classifying each pixel [portion of the data item] represented by a feature vector [parameter] to identify which basic shape [data signature] the pixel represents).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Teboul and Alexander for the same reasons as disclosed in claim 1 above.

Regarding claim 19 (Original), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. Teboul further teaches wherein the data item comprises an image (Teboul, section 3.1 – teaches the data items were images of building facades; see also Teboul, Fig. 7(a) – original image), wherein extracting comprises performing an image processing process on the image (Teboul, sections 2.1-2.2 – teaches image processing on the façade images; see also Figs. 2-4, 7; Teboul, sections 3-4; Teboul, section 5 - experiments), and wherein at least one of the plurality of data signatures comprises a visual feature of the image (Teboul, section 2.2 – teaches basic shapes [data signatures] are visual features of the facades, such as wall, window, floor, door, etc.).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Teboul and Alexander for the same reasons as disclosed in claim 1 above.

Claims 4-5, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Teboul in view of Alexander and further in view of Han et al. (Centroid-Based Document Classification: Analysis and Experimental Results, hereinafter referred to as “Han”).

Regarding claim 4 (Currently Amended), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. However, Teboul in view of Alexander does not explicitly teach determining a frequency for which each logical rule of the logical ruleset appears in the data structure; and generating a vector representing the data item, the vector defined by the frequency for each logical rule of the logical ruleset.
Han teaches 
determining a frequency for which each logical rule of the logical ruleset appears in the data structure (Han, section 2 – teaches frequency for which each term [logical rule] of the set of terms [logical ruleset] appears in the document [data item] in the term-space [data structure]); and 
generating a vector representing the data item, the vector defined by the frequency for each logical rule of the logical ruleset (Han, section 2 – generation of a term document vector representing the document [data item]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Teboul in view of Alexander with the teachings of Han in order to classify a data item based on how closely its behavior matches to behavior of documents belonging to other classes, making it easier to search/find information online in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Han, section 1 – “We have seen a tremendous growth in the volume of online text documents available on the Internet, digital libraries, news sources, and company-wide intranets. It has been forecasted that these documents (with other unstructured data) will become the predominant data type stored online. Automatic text categorization ... which is the task of assigning text documents to pre-specified classes (topics or themes) of documents, is an important task that can help people to find information on these huge resources.”).

Regarding claim 5 (Previously Presented), Teboul in view of Alexander and further in view of Han teaches all of the limitations of the system of claim 4 as noted above. Han further teaches comparing the vector with another vector generated for another data item of the one or more data items, wherein comparing includes computing a distance between the vector and the other vector in a vector space (Han, section 2 – teaches using cosine similarity to compute the distance between vectors of two documents [data items] in a vector space model).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Teboul, Alexander and Han in order to determine distances between vectors of data items because cosine similarity is commonly used to find the similarity of two data items represented as vectors (Han, section 2 - "In the vector-space model, the similarity between two documents di and dj is commonly measured using the cosine function ...").

Regarding claim 29 (Original), Teboul in view of Alexander and further in view of Han teaches all of the limitations of the system of claim 5 as noted above. Han further teaches wherein the other vector in the vector space is representative of a particular data item comprising a specified classification (Han, section 2 – teaches the other vector being a centroid vector [data item representing a specific classification]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Teboul, Alexander and Han in order to use a centroid vector as the other vector in cosine similarity because cosine similarity is commonly used to find the similarity of two data items represented as vectors and using the centroid vector as the other vector makes it easy to find the vector classification (Han, section 2 - "In the vector-space model, the similarity between two documents di and dj is commonly measured using the cosine function ...").

Regarding claim 30 (Currently Amended), Teboul in view of Alexander and further in view of Han teaches all of the limitations of the system of claim 5 as noted above. Han further teaches wherein the other vector represents an average of a plurality of vectors that are generated (Han, section 2 – teaches that the other vector is a centroid vector generated by averaging the weights of the terms present in the document vector representation of set S).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Teboul, Alexander and Han in order to use a centroid vector which is an average of the vectors in the class because centroid based classification is a simple way to classify data items (Han, section 2 - "The idea behind the centroid-based classification algorithm is extremely simple. For each set of documents belonging to the same class, we compute their centroid vectors.").

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Teboul in view of Alexander and further in view of Han et al. (US Pat. No. 8,527,435 B1 – Sigma Tuning of Gaussian Kernels: Detection of Ischemia from Magnetocardiograms, hereinafter referred to as “Han-2”).

Regarding claim 7 (Previously Presented), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. However, Teboul in view of Alexander does not explicitly teach ranking the plurality of data signatures; and selecting a higher ranked data signature to be the particular data signature.
Han-2 teaches 
ranking the plurality of data signatures (Han-2, cols. 10:63-11:8 - teaches a ranking of input variables [data signatures] in order to reduce the dimensionality for classification purposes); and 
selecting a higher ranked data signature to be the particular data signature (Han-2, cols. 10:63-11:15 - teaches higher ranked variable [data signatures] being selected based on being retained).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Teboul in view of Alexander with the teachings of Han-2 in order to identify a reduced set of data which can still convey essential information contained in large datasets using a method which outperforms existing methods in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Han-2, cols. 6:58-7:1 - "In this study Kernel Partial Least Squares (K-PLS) model is applied to several benchmark data sets in order to estimate the effectiveness of the second-order sigma tuning procedure for an RBF kernel. The variable subset selection method based on these sigma values is then compared with different feature selection procedures such as random forests and sensitivity analysis. The sigma-tuned RBF kernel model outperforms K-PLS and SVM models with a single sigma value. K-PLS models also compare favorably with Least Squares Support Vector Machines (LS-SVM), epsilon-insensitive Support Vector Regression and traditional PLS.").

Regarding claim 8 (Original), Teboul in view of Alexander and further in view of Han-2 teaches all of the limitations of the system of claim 7 as noted above. Han-2 further teaches wherein data signatures above a threshold ranking are iteratively selected to be the particular data signature (Han-2, cols. 6:63-7:23 – teaches iterative selection of input variables [data signatures], wherein data signatures ranked above a random gauge variable [threshold] are retained), and wherein the logical ruleset comprises logical rules generated for each of the data signatures selected to be the particular data signature (Han-2, col. 11:23-27 – teaches dataset [logical rulesets] comprising data values [logical rules] using only variable [data signatures] retained after variable selection [selected to be the particular data signature]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Teboul, Alexander and Han-2 in order to iterative select data signatures above a threshold for a dataset because the methods allows for checking each variable and presents a simple way to determine importance and eliminate lower-ranked variables (Han-2, col. 11:9-15 - " The original variables are ranked corresponding to the sigma ranking (from low to high .sigma. values). Bottom-ranked variables, i.e., variables corresponding to a higher .sigma. value correspond to features that do not contribute much to the calculation of the RBF kernel entry and are therefore less important. Some of the bottom-ranked variables can therefore be eliminated.").

Regarding claim 9 (Original), Teboul in view of Alexander and further in view of Han-2 teaches all of the limitations of the system of claim 7 as noted above. Han-2 further teaches wherein the ranking for a data signature is proportional to a frequency in which that data signature appears in the plurality of data signatures (Han-2, col. 11:7-14 – teaches ranking of input variable [data signatures] based on their presence or absence [frequency] in the calculation of the RBF kernel entry).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Teboul, Alexander and Han-2 in order to use frequency in order to rank data signatures because frequency presents a simple way to determine importance and eliminate lower-ranked variables (Han-2, col. 11:9-15 - "The original variables are ranked corresponding to the sigma ranking (from low to high .sigma. values). Bottom-ranked variables, i.e., variables corresponding to a higher .sigma. value correspond to features that do not contribute much to the calculation of the RBF kernel entry and are therefore less important. Some of the bottom-ranked variables can therefore be eliminated.").

Regarding claim 10 (Currently Amended), Teboul in view of Alexander and further in view of Han-2 teaches all of the limitations of the system of claim 7 as noted above. Han-2 further teaches weighting a data signature with a predetermined weight value, and wherein ranking is based on the predetermined weight value of the data signature (Han-2, cols. 10:63-11:15 – teaches each variable [data signature] ranked according to their sigma value [predetermined weight value]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Teboul, Alexander and Han-2 in order to determine a weight value for ranking because weights presents a simple way to determine importance and eliminate lower-ranked variables (Han-2, col. 11:9-15 - " The original variables are ranked corresponding to the sigma ranking (from low to high .sigma. values). Bottom-ranked variables, i.e., variables corresponding to a higher .sigma. value correspond to features that do not contribute much to the calculation of the RBF kernel entry and are therefore less important. Some of the bottom-ranked variables can therefore be eliminated.").

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Teboul in view of Alexander and further in view of Shin et al. (Enhanced Centroid-Based Classification Technique by Filtering Outliers, hereinafter referred to as “Shin”).

Regarding claim 11 (Previously Presented), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. However, Teboul in view of Alexander does not explicitly teach determining, for a logical rule, a frequency for which a sequence that defines the logical rule appears in the data structure; determining that that frequency is less than a threshold frequency; and removing the logical rule from the logical ruleset.
Shin teaches 
determining, for a logical rule, a frequency for which a sequence that defines the logical rule appears in the data structure (Shin, section 2 – teaches document d [data structure] capturing frequency of term t [logical rule] and document similarity formula dependent upon frequency); 
determining that that frequency is less than a threshold frequency (Shin, section 3 – teaches documents with similarity scores less than a threshold [determine, for a logical rule, that frequency is less than threshold frequency]; see also Shin, Fig. 1); and 
removing the logical rule from the logical ruleset (Shin section 3 – teaches removal of terms [logical rules] in said documents).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Teboul in view of Alexander with the teachings of Shin in order to classify a data item based on how closely its behavior matches the behavior of data items belonging to other classes, making it easier to search/find information online in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Shin, section 1 – “Since late 1990s, the explosive growth of Internet resulted in a huge quantity of documents available on-line. Technologies for efficient management of these documents are being developed continuously. One of representative tasks for efficient document management is text categorization, also called as classification... [W]e show that removing outliers from the training categories significantly improves the classification results obtained by using the Centroid- based method.”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Teboul in view of Alexander and further in view of Korde et al. (Text Classification and Classifiers: A Survey, herein after referred to as “Korde”).

Regarding claim 12 (Previously Presented), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. However, Teboul in view of Alexander does not explicitly teach wherein the one or more sequences comprise a plurality of sequences, and the operations further comprising: determining that a first sequence of the plurality of sequences includes a second sequence of the plurality of sequences; and removing, from the logical ruleset, a logical rule defined by the first sequence.
Korde teaches wherein the one or more sequences comprise a plurality of sequences (Korde, section 2.2 – teaches a plurality of lists of tokens [plurality of sequences]), and the operations further comprising: 
determining that a first sequence of the plurality of sequences includes a second sequence of the plurality of sequences (Korde, section 2.2 – teaches that a list of tokens [first sequence] includes a list of stop words [second sequence]); and 
removing, from the logical ruleset, a logical rule defined by the first sequence (Korde, section 2.2 – teaches removing stop words [logical rule] from the list of tokens [first sequence]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Teboul in view of Alexander with the teachings of Korde in order to classify a data item based on how closely its behavior matches the behavior of data items belonging to other classes, making it easier to search/find information online in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Korde, section 1 – “The text mining studies are gaining more importance recently because of the availability of the increasing number of the electronic documents from a variety of sources. Which include unstructured and semi structured information. The main goal of text mining is to enable users to extract information from textual resources and deals with the operations like, retrieval, classification (supervised, unsupervised and semi supervised) and summarization Natural Language Processing (NLP), Data Mining, and Machine Learning techniques work together to automatically classify and discover patterns from the different types of the documents...”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Teboul in view of Alexander and further in view of Zhao et al. (Sequential Pattern Mining: A Survey, hereinafter referred to as “Zhao”).

Regarding claim 15 (Previously Presented), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. However, Teboul in view of Alexander does not explicitly teach receiving data indicating a threshold number of sequences; determining that a number of identified sequences for the data signature exceeds the threshold number of sequences; segmenting the data signature into sub-data signatures that each comprise at least one feature of the data signature; and generating another logical ruleset for at least one of the sub-data signatures, the other logical ruleset replacing the logical ruleset for the data signature.
Zhao teaches 
receiving data indicating a threshold number of sequences (Zhao, section 2.1 – teaches extracting sequential patterns [data] from an ordered list of itemsets [identified sequences for the data signature] whose support exceed predefined minimum support threshold [data indicating a threshold number of sequences]); 
determining that a number of identified sequences for the data signature exceeds the threshold number of sequences (Zhao, section 2.1 – teaches extracting sequential patterns [data] from an ordered list of itemsets [identified sequences for the data signature] whose support exceed predefined minimum support threshold [data indicating a threshold number of sequences]); 
segmenting the data signature into sub-data signatures that each comprise at least one feature of the data signature (Zhao, p. 9, Table 1 – teaches itemset [data signature] in (a) being segmented into itemset [sub-data signature] in (b) and creation of a new dataset in “After Mapping” column of (c) [another logical ruleset]); and 
generating another logical ruleset for at least one of the sub-data signatures, the other logical ruleset replacing the logical ruleset for the data signature (Zhao, p. 9, Table 1 – teaches itemset [data signature] in (a) being segmented into itemset [sub-data signature] in (b) and creation of a new dataset in “After Mapping” column of (c) [another logical ruleset]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Teboul in view of Alexander with the teachings of Zhao in order to extract useful information or patterns from large information repositories, making it easier for researchers to interpret results in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Zhao, section 1 – “Many people take data mining as a synonym for another popular term, Knowledge Discovery in Database (KDD). Alternatively other people treat Data Mining as the core process of KDD... Usually there are three processes. One is called preprocessing, which is executed before data mining techniques are applied to the right data. The pre-processing includes data cleaning, integration, selection and transformation. The main process of KDD is the data mining process, in this process different algorithms are applied to produce hidden knowledge. After that comes another process called post-processing, which evaluates the mining result according to users' requirements and domain knowledge. Regarding the evaluation results, the knowledge can be presented if the result is satisfactory ...").

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Teboul in view of Alexander and further in view of Tilton et al. (Best Merge Region-Growing Segmentation with Integrated Nonadjacent Region Object Aggregation, hereinafter referred to as “Tilton”).

Regarding claim 16 (Previously Presented), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. However, Teboul in view of Alexander does not explicitly teach wherein the one or more sequences comprise a plurality of sequences, the operations further comprising: determining that at least two sequences of the plurality are within a threshold similarity to one another; and combining at least two logical rules of the logical rule set, each of the least two logical rules corresponding to one of the at least two sequences of the plurality.
Tilton teaches wherein the one or more sequences comprise a plurality of sequences (Tilton, section II(A) – teaches a plurality of regions [plurality of sequences]), the operations further comprising: 
determining that at least two sequences of the plurality are within a threshold similarity to one another (Tilton, section II(A) – teaches merging two nonadjacent regions [combining at least two logical rules of the logical ruleset] when dissimilarity criterion value between the pair of nonadjacent regions [two sequences] is below a threshold as outlined in step 5 [within a threshold similarity to one another]); and 
combining at least two logical rules of the logical rule set, each of the least two logical rules corresponding to one of the at least two sequences of the plurality (Tilton, section II(A) – teaches merging two nonadjacent regions [combining at least two logical rules of the logical ruleset] when dissimilarity criterion value between the pair of nonadjacent regions [two sequences] is below a threshold as outlined in step 5 [within a threshold similarity to one another]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Teboul in view of Alexander with the teachings of Tilton in order to improve flexibility in segmenting moderate- to large- sized high spatial resolution data items in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Tilton, section II(B) – “The approach taken for implementing nonadjacent region object aggregation in this original version of HSeg requires excessive computing time. This is because the inclusion of spatially nonadjacent region merging requires the intercomparison of each region to every other region. Since HSeg is normally initialized with single pixel regions, this results in a combinatorial explosion of intercomparisons in the initial stage of the algorithm. In contrast, HSWO requires that each image pixel be initially compared only with its neighboring pixels. The RHSeg approximation to HSeg was devised to overcome this computational problem. RHSeg recursively subdivides the image data into subsections and then applies HSeg to the subsections of data that are small enough to be processed relatively quickly. However, RHSeg’s subdivision and subsequent recombination of the segmentation results can lead to processing window artifacts in which region boundaries are aligned with the processing window boundaries. This is because some region-merging decisions made by RHSeg in one processing window may have been nonoptimal due to the absence of knowledge concerning regions in other processing windows. RHSeg includes a provision to find and split out pixels that may have been inappropriately merged into a particular region at deeper levels of recursion and to remerge such pixels into a more appropriate region utilizing the global information available at higher levels of recursion.”).

Claims 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Teboul in view of Alexander and further in view of Chakrabarti et al. (Graph Mining: Laws, Generators, and Algorithms, hereinafter referred to as “Chakrabarti”).

Regarding claim 17 (Original), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. However, Teboul in view of Alexander does not explicitly teach wherein the data item comprises a graph, wherein extracting comprises performing a traversal of the graph, and wherein a logical rule of the logical ruleset comprises a graph rule of the graph.
Chakrabarti teaches wherein the data item comprises a graph (Chakrabarti, section 1 – teaches a social network graph; see also, Chakrabarti, section 3.3.1; Chakrabarti, Fig. 12), wherein extracting comprises performing a traversal of the graph (Chakrabarti, section 3.3.1 – teaches that to fine the people of the graph [nodes] and relationships of people, the graph must be traversed), and wherein a logical rule of the logical ruleset comprises a graph rule of the graph (Chakrabarti, section 3.3.1 – teaches that the sequences are represented by the connections [rules] of the graph).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Teboul in view of Alexander with the teachings of Chakrabarti in order to design a product that finds the distinguishing characteristics of real-world graphs and detect patterns that appear frequently which minimizes interpretation issues by the researcher in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Chakrabarti, section 7 – “Naturally occurring graphs, perhaps collected from a variety of different sources, still tend to possess several common patterns. The most common of these are: power laws, in degree distributions, in PageRank distributions, in eigenvalue-versus-rank plots and many others; small diameters, such as the six degrees of separation for the US social network, 4 for the Internet AS-level graph, and 12 for the Router-level graph; and community structure as shown by high clustering coefficients, large numbers of bipartite cores, etc. Graph generators attempt to create synthetic but realistic graphs which can mimic these patterns found in real-world graphs. Recent research has shown that generators based on some very simple ideas can match some of the patterns.”).

Regarding claim 21 (Original), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. However, Teboul in view of Alexander does not explicitly teach wherein the data item comprises a social graph, wherein a data signature of the plurality comprises a node of the social graph, and wherein the structure data comprises one or more edges of the social graph.
Chakrabarti teaches wherein the data item comprises a social graph, wherein a data signature of the plurality comprises a node of the social graph, and wherein the structure data comprises one or more edges of the social graph (Chakrabarti, section 1 – teaches a social network graph where the nodes are individuals [data signatures] and the edges are their interconnections, such as business relationships, kinship, trust, etc.; see also Chakrabarti, section 3.3.1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Teboul in view of Alexander with the teachings of Chakrabarti in order to design a product that finds the distinguishing characteristics of real-world graphs and detect patterns that appear frequently which minimizes interpretation issues by the researcher in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Chakrabarti, section 7 – “Naturally occurring graphs, perhaps collected from a variety of different sources, still tend to possess several common patterns. The most common of these are: power laws, in degree distributions, in PageRank distributions, in eigenvalue-versus-rank plots and many others; small diameters, such as the six degrees of separation for the US social network, 4 for the Internet AS-level graph, and 12 for the Router-level graph; and community structure as shown by high clustering coefficients, large numbers of bipartite cores, etc. Graph generators attempt to create synthetic but realistic graphs which can mimic these patterns found in real-world graphs. Recent research has shown that generators based on some very simple ideas can match some of the patterns.”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Teboul in view of Alexander and further in view of Rousseau et al. (Text Categorization as a Graph Classification Problem, hereinafter referred to as “Rousseau”).

Regarding claim 20 (Original), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. However, Teboul in view of Alexander does not explicitly teach wherein the data item comprises text, wherein at least one of the plurality of data signatures comprises a word of the text, and wherein the structure data comprises one or more of a word order and word distance between two words of the text.
Rousseau teaches wherein the data item comprises text (Rousseau, Fig. 1 – teaches that the data item is text (text graph)), wherein at least one of the plurality of data signatures comprises a word of the text (Rousseau, Fig. 1 – teaches a text graph where the nodes [data signatures] are words), and wherein the structure data comprises one or more of a word order and word distance between two words of the text (Rousseau, Fig. 1 – teaches that the edges [structure data] represent word order and distance between words).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Teboul in view of Alexander with the teachings of Rousseau in order to design a product that finds the distinguishing characteristics of real-world graphs and detect patterns that appear frequently which minimizes interpretation issues by the researcher in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Rousseau, Abstract – “In this paper, we consider the task of text categorization as a graph classification problem. By representing textual documents as graph-of-words instead of historical n-gram bag-of-words, we extract more discriminative features that correspond to long-distance n-grams through frequent subgraph mining. Moreover, by capitalizing on the concept of k-core, we reduce the graph representation to its densest part – its main core – speeding up the feature extraction step for little to no cost in prediction performances. Experiments on four standard text classification datasets show statistically significant higher accuracy and macro-averaged F1-score compared to baseline approaches.”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Teboul in view of Alexander and further in view of Schmidt et al. (GGREADA: A Graph Grammar-Based Machine Design Algorithm, hereinafter referred to as “Schmidt”).

Regarding claim 22 (Original), Teboul in view of Alexander teaches all of the limitations of the system of claim 1 as noted above. However, Teboul in view of Alexander does not explicitly teach wherein the data item comprises a schematic, wherein a data signature comprises a machine part, and wherein the structure data comprises enumerated relationships between the machine parts.
Schmidt teaches wherein the data item comprises a schematic (Schmidt, Figs. 1-2 – teaches a schematic), wherein a data signature comprises a machine part (Schmidt, section 4.1 – teaches vertices in the graph comprise components [data signatures]), and wherein the structure data comprises enumerated relationships between the machine parts (Schmidt, section 4.1 – teaches graph edges represent physical relationships between components).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Teboul in view of Alexander with the teachings of Schmidt in order to design an adaptive and flexible method to generate optimal designs in the field of identifying features within datasets to enable identification of relevant patterns using grammars (Schmidt, section 7 – “The GGREADA algorithm application presented here demonstrates three abilities of a graph grammar design algorithm: the representation of a space of Meccano Set Cart designs; the characterization of the space of designs by taking random surveys of design alternatives and evaluating the sample; and the generation of optimal and near-optimal designs. Three conclusions are drawn from these results, together with previous grammar-based design work. First, the recursive design model can be adapted for use on tasks spanning the complete design problem, from conceptual design, as in the first FFREADA application, to a combination of configuration and catalog selection design as with the FFREADA drill application and the work presented in this paper. Second, in each application we have demonstrated the ability of the generate and optimize approach to the machine design problem to both find optimally directed designs and to characterise the design state space. Third, we can see the flexibility of the abstraction grammar approach to express a wide range of function and form relationships. Work remains to refine grammars for machine design by developing more sophisticated representations to allow exploitation of the full benefits of a grammar formalism as applied to engineering design.”).

Claims 23, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiela et al. (Graph Image Language Techniques Supporting Radiological Hand Image Interpretations, hereinafter referred to as “Ogiela”) in view of Teboul et al. (Segmentation of Building Facades Using Procedural Shape Priors, hereinafter referred to as "Teboul") and further in view of Alexander et al. (US Pat. No. 5,467,459 – Imaging and Graphics Processing System, hereinafter referred to as “Alexander”)

Regarding claim 23 (Currently Amended), Ogiela teaches a data processing system configured to pre-process data for a machine learning classifier (Ogiela, Abstract – teaches the application of graph formalisms, based on EDG languages [pre-processing data as taught by the reference] allows for making effective classifications), the data processing system comprising:  
extracting image data representing a biological structure by image processing one of the one or more radiological images (Ogiela, section 2 – teaches extracting data from hand/wrist radiological images; see also Ogiela, Figs. 1-3, 5); 
identifying one or more portions of the biological structure each having a biological signature (Ogiela, Figs. 1, 3, 5 – teaches identifying (using number labels) one or more portions of the hand/wrist having biological signatures, such as bone type) based on comparing the biological structure to a library of specified biological signatures (Ogiela, section 2 – teaches using pictures taken from diagnostic atlases [library] of known correct structures of hand/wrist; see also Fig. 5 (A)-(B)); 
generating a data structure from the biological structure, wherein the data structure includes a plurality of nodes connected with edges (Ogiela, Fig. 5 (C)-(D) – teaches a graph of nodes and edges representing the bones in the hand/wrist), each node in the data structure represents one of the biological signatures (Ogiela, section 3 – teaches the nodes in the graph represent the bones [signatures] ; see also Ogiela, Fig. 5(C)-(D) – directed graph of hand/wrist), and wherein each edge specifies a relationship between a first node and a second node (Ogiela, section 3 – teaches the edges in the graph represent the spatial relations between the bones; see also Ogiela, Fig. 5(C)-(D) – directed graph of hand/wrist); 
selecting a particular biological signature of the biological structure in the data structure (Ogiela, Figure 6 – teaches selecting each individual bone [particular signature] in the graph [data structure] of the hand/wrist [biological structure]); 
for the particular biological signature that is selected, 
identifying each instance of the particular biological signature in the data structure (Ogiela, Figure 6 – teaches that for each selected bone, identifying the instance of the bone as a starting point for the sequence); 
segmenting the data structure around instances of the particular biological signature (Ogiela, Figure v6 – teaches segmenting the graph [data structure] around the selected instance of the bone [particular biological signature]); and 
identifying, based on the segmenting, one or more sequences of biological signatures connected to the particular biological signature in the data structure (Ogiela, Figure 6 – teaches the sequences of bones [biological signatures] connected to the selected bone [particular biological signature]), each of the one or more sequences identified being different from other identified sequences of biological signatures connected to the particular biological signature in the data structure (Ogiela, Figure 6 – teaches that all of the sequences are different), each of the one or more sequences including a connected set of biological data signatures in the data structure that are connected to the particular biological data signature (Ogiela, Figure 6 – teaches each sequence shows connected bones [biological signatures] connected to the selected bone [particular biological signature]), wherein each connection represents a relationship between a first biological data signature and a second biological data signature of the set of data signatures (Ogiela, Figs. 5-6 – teaches the edge connection represents a spatial relationship between the bones); 
generating a logical ruleset (Ogiela, section 4 – teaches generating a grammar [ruleset]), wherein each logical rule of the logical ruleset is a sequence of biological signatures of the one or more sequences of biological signatures that are identified (Ogiela, Figure 6 – teaches various rules each comprising a sequence of bones [signatures]), and wherein a logical rule of the logical ruleset comprises a shape rule specifying one or a sequence of more shapes that are either permitted to be adjacent in the sequence of data signatures, restricted from being adjacent in the sequence of data signatures, or replacing one or more prior shapes of the sequence of data signatures (Ogiela, Figure 6 – teaches various rules each comprising a sequence of bones [signatures] which are adjacent to other sequences); 
executing one or more classifiers against the logical ruleset to classify the one or more radiological images received by the input port (Ogiela, section 5 – teaches using the grammar [logical ruleset] to generate a classifier to identify regularities as well as irregularities in the hand/wrist structure [receiving the images from the input port taught by Alexander reference below]).
While Ogiela teaches the graph and grammar generation wherein the grammar is used to generate a classifier, Ogiela does not explicitly teach that the classifier is used to generate additional rules. Further, Teboul does not explicitly teach an input port that receives one or more radiological images; a shared memory data store that stores the one or more radiological images, with each of the one or more radiological images being written to the shared memory data store; and  at least one processor configured to perform operations…
Teboul teaches
executing one or more classifiers against the logical ruleset to classify the one or more radiological images received by the input port (Teboul, section 3.3 – teaches classifying images [receiving the images from the input port taught by Alexander reference below]; [While Teboul teaches using building façade images, it would be obvious to a person skilled in the art that the process could be applied to the radiological images of Ogiela]); and 
generating, based on the executing, one or more additional logical rules for the logical ruleset, the one or more additional logical rules specifying an additional relationship between at least two shapes of the plurality of shapes (Teboul, section 4.2 – teaches that based on the classification, generating new rules specifying additional relationships between shapes).
While Ogiela in view of Teboul teaches the operations of a data processing system configured to pre-process data for a machine learning classifier, Ogiela in view of Teboul does not explicitly teach an input port that receives one or more radiological images; a shared memory data store that stores the one or more radiological images, with each of the one or more radiological images being written to the shared memory data store; and  at least one processor configured to perform operations…
Alexander teaches 
an input port that receives one or more radiological images (Alexander, cols. 6:66-7:11 – teaches an image processing system comprising a parallel vector processor and a shared memory wherein the parallel vector processor comprises a plurality of vector processors with each vector processor comprising vector register files; Alexander, col. 8:66-67 – teaches the vector register files each comprising a read port [input port] for receiving pixel data [image]; see also Alexander Figs. 1-2; [While Alexander does not explicitly teach radiological images, it would be obvious to a person skilled in the art that the process could be applied to the radiological images of Ogiela]); 
a shared memory data store that stores the one or more radiological images, with each of the one or more radiological images being written to the shared memory data store (Alexander, col. 9:9-18 – teaches shared memory [data store] that stores processed pixel data [image] in the form of 8-bit and 16-bit packed unsigned integer values wherein the processed pixel data [image] are written to the shared memory by the pixel formatter unit; [While Alexander does not explicitly teach radiological images, it would be obvious to a person skilled in the art that the process could be applied to the radiological images of Ogiela]); and 
at least one processor (Alexander, cols. 6:66-7:11 – teaches an image processing system comprising a parallel vector processor and a shared memory wherein the parallel vector processor comprises a plurality of vector processors with each vector processor comprising vector register files) configured to perform operations (Alexander, col. 7:16-20 – teaches processor performing image processing operations) …
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ogiela in view of Teboul with the teachings of Alexander in order to provide hardware for image and graphics processing at high speeds in the field of image and graphics processing (Alexander, col. 2:35-50 – “The present invention provides a unified image and graphics processing system that provides both image and graphics processing at high speeds. The system includes a parallel vector processing unit, a graphics subsystem, a shared memory and a set of high-speed data buses for connecting all of the other components. All host communications are performed through the graphics subsystem. Generally, the parallel vector processing unit includes a series of vector processors. Each processor includes a vector address generator for efficient generation of memory addresses for regular address sequences. In order to synchronize and control the vector processors' accesses to shared memory, the parallel vector processing unit includes shared memory access logic. The logic is incorporated into each vector processor.”).

Regarding claim 27 (Original), Ogiela in view of Teboul and further in view of Alexander teaches all of the limitations of the system of claim 23 as noted above. Ogiela further teaches wherein the biological structure comprises one of a tissue configuration, a nervous system, or a bone structure (Ogiela, section 2 – teaches hand bone structure images; see also Ogiela, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ogiela, Teboul and Alexander for the same reasons as disclosed in claim 23 above.

Claims 24-25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiela in view of Teboul, further in view of Alexander and further in view of Zhang et al. (Dictionary Pruning with Visual Word Significance for Medical Image Retrieval, hereinafter referred to as “Zhang”).

Regarding claim 24 (Previously Presented), Ogiela in view of Teboul and further in view of Alexander teaches all of the limitations of the system of claim 23 as noted above. However Ogiela in view of Teboul and further in view of Alexander does not explicitly teach determining a frequency for which each logical rule of the logical ruleset appears in the data structure; and generating a vector representing the radiological image, the vector defined by the frequency for each logical rule of the logical ruleset.
Zhang teaches 
determining a frequency for which each logical rule of the logical ruleset appears in the data structure (Zhang, section 1.1 – teaches a frequency histogram generated for each feature [logical rule] of the cluster [logical ruleset] in the cluster collection [data structure]); and 
generating a vector representing the radiological image, the vector defined by the frequency for each logical rule of the logical ruleset (Zhang, section 4.2.3 – teaches a low-dimensional word frequency histogram vector for each image).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ogiela in view of Teboul and further in view of Alexander with the teachings of Zhang in order to design an effective image representation so that images with visually similar anatomical structures are closely correlated which improves disease treatment planning and management capabilities in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Zhang, section 1 – “In the past three decades, but in particular in the last decade, medical image data have expanded rapidly due to the pivotal role of imaging in patient management and the growing range of image modalities... Traditional text-based retrieval, which manually indexes the images with alphanumerical keywords, is unable to sufficiently meet the increased demand from this growth. At the same time, advances in computer- aided content-based medical image analysis systems mean that there are methods that can automatically extract the rich visual properties/features to characterize the images efficiently...”).

Regarding claim 25 (Previously Presented), Ogiela in view of Teboul, further in view of Alexander and further in view of Zhang teaches all of the limitations of the system of claim 24 as noted above. Zhang further teaches 
comparing the vector with another vector generated for another radiological image of the one or more radiological images, wherein comparing includes computing a distance between the vector and the other vector in a vector space (Zhang, sections 2.1 and 4.2.3 – teaches computing a Euclidean distance between two word frequency histogram vectors that represent images); and 
determining whether the vector is indicative of one or more biological anomalies based on the classifier (Zhang, section 4.2.1 – teaches query image and result image both represented by word frequency histogram vectors presenting different diseases [indicative of one or more biological anomalies]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ogiela, Teboul, Alexander and Zhang in order to determine distances between vectors in order to identify anomalies because visually similar images could present different diseases (Zhang, section 4.2.1 - "In addition, the proposed method can find the differences between the visually similar images that present different diseases.").

Regarding claim 28 (Original), Ogiela in view of Teboul, further in view of Alexander and further in view of Zhang teaches all of the limitations of the system of claim 25 as noted above. Zhang further teaches wherein the other vector represents a radiological image indicative of a disease, and where determining whether the vector is indicative of the one or more biological anomalies comprises diagnosing the disease based on the comparing (Zhang, sections 2.1, 4.2.1 and 4.2.3 – teaches method of retrieving images having the same lung nodules as query image [diagnosing disease] based on visual similarity [based on comparing] where query image and result image both represented by word frequency histogram vectors presenting different diseases [wherein the other vector represents a radiological image indicative of a disease]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ogiela, Teboul, Alexander and Zhang in order to determine distances between vectors in order to identify anomalies because visually similar images could present different diseases (Zhang, section 4.2.1 - "In addition, the proposed method can find the differences between the visually similar images that present different diseases.").

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiela in view of Teboul, further in view of Alexander and further in view of Lee et al. (Identifying Retinal Vessel Networks in Ocular Fundus Images, hereinafter referred to as “Lee”).

Regarding claim 26 (Original), Ogiela in view of Teboul and further in view of Alexander teaches all of the limitations of the system of claim 23 as noted above. However, Ogiela in view of Teboul and further in view of Alexander does not explicitly teach wherein the biological structure comprises a vascular structure, and wherein the biological signature comprises one or more of a fork, a bend, and a loop in the vascular structure.
Lee teaches wherein the biological structure comprises a vascular structure (Lee, section 5 – teaches a vascular network), and wherein the biological signature comprises one or more of a fork, a bend, and a loop in the vascular structure (Lee, sections 4.1 and 4.2.3 – teaches a vascular structure including a distorted crossing, leading to a double branch fork).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ogiela in view of Teboul and further in view of Alexander with the teachings of Lee in order to automate the process of extracting and labeling vascular patters in fundus images which allows ophthalmologists to diagnose or prognosticate diseases more effectively based on reliable fundus evaluations in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Lee, section 1 – “Color ocular fundus images are commonly used in diagnosing diseases such as hypertension, leukemia, glaucoma, and diabetes. These diseases, affecting either the eye or the central nervous system, are readily observable in the retina through the clear window provided by the cornea and lens. Early diagnosis of a disease and prognosis of the course of a disease depends on objective fundus analysis. Fundus image analysis includes measuring parameters such as the cup—to—disc ratio and blood vessel's rate of constriction, analyzing arterio—venous crossing phenomena, and examining a time sequence of retinal images taken from the same patient to observe changes caused by progression of a disease or degenerative conditions. Unfortunately, subjective evaluation of the fundus is presently the only method in use and vascular measurements must be performed manually. A computer method in fundus image analysis can provide a generalized means of evaluating and measuring vascular parameters in both disease and health...”).



Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of unpublished applications may be obtained from the Private Patent Application Information Retrieval (Private PAIR) system. Information regarding the status of published applications may be obtained from the Patent Center. For more information about the PAIR system, see http://pair-direct.uspto.gov. To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or Canada) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125